On Rehearing.
The consular invoice value was 6,900 francs, and the appraised value 10,150 francs. The importer added 7,100 francs, “inclusive of all charges,” to make market value, and duties were assessed upon 14,-000 francs as the entered value. On appeal, in last term, this court *864entered judgment that to the invoice value of 6,900 francs should be added to make market value 7,100 francs, “after $1,559.40, reduced to francs, have been deducted from said 7,100 francs,” and for penal duties, if this should be more than 10 per cent, below the appraised value. This $1,559.40 makes 8,079.78 francs, which more than exhausts the 7,100 francs and leaves nothing to add for market value. Now, a computation has been submitted, in effect subtracting the excess, 979.78 francs, from the consular invoice value, leaving 5,920.22 francs as the entered value, which is 71 per cent, below the appraised value, making the penal duty $2,781.78. The importers move for a reformation of the judgment, which is objected to because made after the term. Although generally the judgments of the federal courts must stand as left at the term when rendered, as section 15 of the customs administrative act provides that they shall be deemed always open for its purposes, perhaps judgments under that act can be corrected at any time before they are fully made up and entered. 26 Stat. 138. But this judgment, so far as made up, seems to be correct, and needs only to be followed in making computations under it, which may always be done until it is complete. That the $1,559.40 charges was greater than the 7,100 francs from which it was directed to be deducted was not noticed, and the direction was superfluous, and should not have been made; but it did not direct that the excess should be subtracted from the sum to which the expected remainder was to be added. The importer did not by his attempt succeed in adding anything to the invoice value to make market value; and he did not, nor attempt to, take anything from it. The act provides that the duty shall not be assessed upon an amount less than the invoice value, and the collector had no right to lessen that. Section 7, Customs Administrative Act 1890, § 7, 26 Stat. 135.
The duties should therefore, under the judgment entered, be computed upon the appraised value, with such penal duties as may arise upon the actual difference between that and 6,900 francs, the consular invoice value, and upon no more.